                Case 1:20-cv-03363-RWL Document 32 Filed 10/26/20 Page 1 of 1

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                          New York, NY 10004
Denise Schulman                                                                                 Phone (212) 688-5640
Josef Nussbaum                                                                                     Fax (212) 688-2548
Lucas C. Buzzard                                                                                     www.jk-llp.com

       October 26, 2020

       VIA ECF

       Hon. Robert W. Lehrburger
       United States Magistrate Judge
       U. S. District Court for the Southern District of New York
       500 Pearl St.
       New York, NY 10007

                              Re:    Cuturic v. The Jade Farm LLC, et al., Case No. 20-cv-3363
                                     Joint Status Letter

       Dear Judge Lehrburger:

              We represent the Plaintiff in the above referenced matter, and we write jointly with
       Defendants pursuant to the Civil Case Management Plan and Scheduling Order (Dkt. No. 31) to
       provide the Court with a status update.

                Plaintiff served his initial discovery requests on August 27, 2020. Defendants served their
       initial discovery requests on September 30, 2020. Defendants produced documents and responses
       to Plaintiff’s initial requests on October 19, 2020. Plaintiff’s responses and document production
       to Defendants’ requests are due on October 30, 2020. The parties anticipate raising discovery
       issues related to these productions and responses in the coming weeks. If the parties cannot
       resolve these disputes through a meet and confer process, we anticipate filing letter motions with
       the Court pursuant to your Honor’s Individual Rule III.D.

               At this time, the parties do not believe a settlement conference would be beneficial to the
       resolution of the case. The parties will revisit this issue after the completion of document
       discovery and the resolution of any related issues. In addition, the parties have not taken any
       steps to engage in the mediation process.

              Respectfully submitted,

                                                     JOSEPH & KIRSCHENBAUM LLP

                                                     /s/ Michael DiGiulio
                                                     Michael DiGiulio
                                                     32 Broadway, Suite 601
                                                     New York, NY 10004
                                                     (212) 688-5640
                                                     Attorneys for Plaintiff
